Citation Nr: 0918430	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, including for Department of Veterans Affairs (VA) 
treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2004 to March 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO).

In September 2007, the Veteran testified before the 
undersigned at the RO.

In September 2008, the Board remanded the Veteran's claim for 
additional development.  Such development was completed, and 
the claim is properly before the Board at this time.


FINDINGS OF FACT

1.  The Veteran does not have chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid process, loss of the hard palate, loss of teeth 
due to loss of substance of body of maxilla, loss of the 
maxilla, or malunion or nonunion of the maxilla.

2.  Fractures of teeth numbers 19 and 31 are due to in-
service trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for purposes of 
payment of disability compensation for residuals of dental 
trauma have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.150 (2008).

2.  The criteria for service connection for teeth numbers 19 
and 31 for purposes of VA outpatient dental treatment are 
met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.381, 17.161 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2006 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate a claim of entitlement to service connection.  
The letter also provided notice compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) although that information 
was again provided in an October 2008 letter to the Veteran.  

The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination was conducted by a medical professional, who 
reviewed the Veteran's medical records and obtained a medical 
history.  The examiner then conducted a thorough evaluation 
of the Veteran and determined that no diagnosis was 
warranted.  As such, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

I.  Applicable Law and Regulations

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the Veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  Certain principles 
apply to specific dental conditions noted at entry and 
treated during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid and coronoid process.  Diagnostic Codes 9911 and 
9912 concern loss of the hard palate.  Loss of teeth is 
contemplated under Diagnostic Code 9913, and loss of the 
maxilla is addressed under Diagnostic Codes 9914 and 9915.  
Finally, Diagnostic Code 9916 concerns malunion or nonunion 
of the maxilla.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Therefore, the Board will address both.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.


I.  Service Connection for a Dental Disability for 
Compensation Purposes

The Veteran has contended that he incurred dental trauma in 
February 2005, at the same time he injured his right knee in 
service.  He fell, and his weapon hit his face, causing 
damage to his teeth.

The Veteran's service records, dated from 1997 to 2004, show 
no evidence of trauma to the teeth.

Service records dated in February 2005 show the Veteran 
injured his right knee and underwent surgery in April 2005.

Private dental records show the Veteran underwent treatment 
from August to December 2005.  In August 2005, he reported to 
the dentist that he hit his mouth in October 2004 on a 
weapon.  He had no pain at the time.  He currently had a chip 
fracture of teeth numbers 19 and 31.  It was determined that 
it was best to crown both teeth for long-term strength.  The 
Veteran was also informed that there was decay on both teeth 
close to the nerve, so he might need a future root canal on 
tooth number 19.  The December 2005 entry shows crowns were 
placed on teeth numbers 18 and 19.  Very deep decay of tooth 
number 19 was noted, and the Veteran was informed that root 
canal may be needed if the nerve involved was being damaged.

In April 2006, the Veteran underwent VA examination.  The 
examiner indicated that the Veteran demonstrated no 
functional impairment due to loss of motion and masticatory 
function loss, no missing teeth, no loss or limitation of 
inter-incisal range of motion, and no bone loss of the 
mandible, maxilla, or hard palate.  As for a diagnosis, the 
examiner indicated there was no loss of teeth due to loss of 
substance of the body of the maxilla or mandible.

In a January 2007 written statement, the Veteran indicated 
that he was running, during what he later said was a training 
exercise, when his right knee went out, and he fell.  His 
injury required him to have crowns placed on five of his 
teeth.  Currently, his mouth continued to be quite sensitive 
due to the injury.

In written statements dated in February 2007, two of the 
Veteran's fellow servicemembers indicated that he chipped and 
damaged his teeth while on active duty.  Because of that, he 
needed to have crowns places on some of his teeth.

In September 2007, the Veteran testified before the 
undersigned.  He indicated that he fell, and his weapon hit 
his jaw.  He had to have five crowns put on his teeth.  He 
underwent treatment at a private facility.  Currently, he had 
sensitivity to cold and hot foods.  His treatment during 
service occurred during a five-week period.

The evidence of record shows that the Veteran does not 
demonstrate any of the dental conditions found under 38 
C.F.R. § 4.150.  He has no jaw disorder or missing teeth.  
Examination in April 2006 revealed no dental diagnoses and no 
bone loss.  The Veteran has not contended that he has any of 
the disabilities found under 38 C.F.R. § 4.150.  The private 
medical records show the Veteran was treated for fractures of 
two teeth.  However, there is no evidence of missing teeth 
due to loss of substance of the body of the maxilla or 
mandible or any of the other dental conditions found under 38 
C.F.R. § 4.150, and entitlement to service-connection for 
compensation purposes must be denied.




II.  VA Dental Treatment

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.

The Veteran contends that he fractured teeth in service when 
he fell and his mouth hit his weapon.  The records show the 
Veteran injured his knee in February 2005, when he stated he 
also suffered trauma to his teeth.  Private records dated in 
August 2005 show the Veteran reported this history of trauma 
to his dentist, who noted fractures of teeth numbers 19 and 
31.  Given the consistency of the Veteran's statements with 
the evidence of record, the Board finds that the evidence 
shows that the fractures of teeth numbers 19 and 31 were most 
likely due to in-service trauma.

Since the fractures of these teeth are shown to be due to in-
service trauma, the Board finds that service connection for 
Class II(a) VA dental treatment purposes is warranted for 
teeth numbers 19 and 31 under 38 C.F.R. § 17.161(c) (2008).  
As such, the Veteran's claim is granted as to these teeth.

While the Veteran has provided written and oral statements 
suggesting that he fractured up to five teeth during this in-
service trauma, the Board finds that the preponderance of the 
evidence shows that there were fractures of only two teeth, 
those for which service connection for treatment purposes is 
warranted.  The dental records showing the Veteran's first 
treatment following the in-service trauma clearly show 
fractures only to teeth numbers 19 and 31.  The Board finds 
that this treatment record is more probative than the 
Veteran's statements in determining which teeth were 
fractured due to in-service trauma.

As such, the Board finds that service connection for VA 
outpatient treatment purposes is warranted for teeth numbers 
19 and 31.  The Veteran's claim is granted.




ORDER

Service connection for the residuals of dental trauma, for VA 
compensation purposes, is denied.

Service connection for dental trauma, for teeth numbers 19 
and 31, for VA outpatient dental treatment purposes, is 
granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


